DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Hsu, discloses a method for forming self-aligned vias by employing a top level line pattern, the method comprising: forming first conductive lines in parallel to each other within a first dielectric material; recessing at least one conductive line of the first conductive lines to create a first opening and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; filling the first opening with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed. The prior art of record, Fukazawa, teaches forming a sacrificial block perpendicular to the second set of non-recessed first conductive lines such that the top surfaces of the second set of non-
The prior art of record, Hsu, discloses a method for forming self-aligned vias by employing a top level line pattern, the method comprising: forming first conductive lines in parallel to each other within a first dielectric material; depositing a block mask over one of the first conductive lines; recessing at least one first conductive line to create a first gap and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; removing the block mask; filling the first gap with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed. The prior art of record, Fukazawa, teaches depositing a sacrificial block perpendicular to the first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial block; recessing the second set of non-recessed first conductive lines to create a second gap and a single via; filling the second gap with a third dielectric material; removing the sacrificial block to define a third gap; and filling the third gap with a conductive material to define a second conductive line such that the single via aligns to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811